Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Non-Final Office Action of 2/4/22 acknowledges a claim to foreign priority, which has been made in error.  Applicant has not been made a foreign priority claim and therefore no foreign priority claim is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacob Bachman on 5/19/22.
The application has been amended as follows: 

Claim 3 has been amended as follows:
The panel of claim 1, wherein the detachable protruding lip of the panel comprises at least one horizontal locking element configured to alternatively engage in a horizontal locking groove of [[a]]the neighbored panel, wherein the protruding lip of the neighbored panel has been removed.

Claim 14 has been amended as follows:
The panel of claim 1, wherein the detachable protruding lip of the panel comprises MDF, HDF, and/or a plastic and, wherein a core of the panel comprises MDF, HDF, PVC, a plastic and/or any mixture thereof.

Claim 17 is canceled.


Claim 18 has been amended as follows:
A method for manufacturing wall-, ceiling- and/or floor coverings comprising a plurality of panels including a first panel and a neighbored panel, wherein each of the panels comprises:
an upper side, a lower side, and a plurality of front ends, the upper side, the lower side and the front ends defining a perimeter of the panel in the installed state;
a detachable protruding lip formed at the lower side, wherein the detachable protruding lip protrudes from at least one of the front ends with respect to the perimeter; and
one horizontal locking groove at the lower side,
wherein the detachable protruding lip of the first panel is configured to be detached and removed so as to provide a remaining portion of the first panel having a complementary shape with a predetermined break-off surface for receiving [[a]]the protruding lip of [[a]]the neighbored panel, where the neighbored panel is identical to the panel with the protruding lip, and,
wherein the method comprises connecting the first panel at the front end comprising the detachable protruding lip with the at least one of the s end of the neighbored panel by removing the protruding lip of the first panel at [[a]]the predetermined break-off surface and by joining [[a]]the protruding lip of theneighbored panel with thefirst panel.

Claim 19 has been amended as follows:
The method of claim 18, wherein the protruding lip of the first panel comprises at least one horizontal locking element configured to alternatively engage in the horizontal locking groove of the neighbored panel whose protruding lip has been removed, wherein during joining, the horizontal locking element is incorporated in the horizontal locking groove.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633